Name: Commission Regulation (EEC) No 3246/80 of 15 December 1980 amending Regulation (EEC) No 2254/80 laying down, for the wine-growing year 1980/81, detailed rules for the distillation of the by-products of wine-making
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 341 /20 Official Journal of the European Communities 16 . 12 . 80 COMMISSION REGULATION (EEC) No 3246/80 of 15 December 1980 amending Regulation (EEC) No 2254/80 laying down , for the wine-growing year 1980/81 , detailed rules for the distillation of the by-products of wine-making HAS ADOPTED THIS REGULATION : Article 1 The alcoholic strengths given in the first paragraph of Article 3 of Regulation (EEC) No 2254/80 are hereby replaced as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2930/80 (2 ), and in particular Article 39 (7) thereof, Whereas the average alcoholic content by volume of wines from the 1980/81 harvest was low in certain regions on account of the unsuitable weather condi ­ tions ; whereas, accordingly, the alcoholic strength to be taken into account for determining the volume of alcohol contained in products delivered for distillation for the purposes of Article 39 (3) should be reduced ; whereas Commission Regulation (EEC) No 2254/80 (3 ) should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine,  8-0 for Zone B,  8-5 for Zone C I,  9-0 for Zone C II ,  9-5 for Zone C III . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 54, 5 . 3 . 1979, p. 1 . (*) OJ No L 305, 14 . 11 . 1980, p. 1 . (3 ) OJ No L 227, 29 . 8 . 1980, p. 15 .